Citation Nr: 1619181	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  13-07 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for residuals of a traumatic brain injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from November 2003 to May 2006, including combat service in Iraq, and his decorations include the Combat Infantryman Badge.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision that, in pertinent part, denied service connection for a lumbar spine disability and for residuals of a traumatic brain injury.  The Veteran timely appealed.

In January 2013, the Veteran testified during a video conference hearing before the undersigned.  During the hearing, the undersigned granted the Veteran's request for a 60-day abeyance to submit additional evidence or argument directly to the Board.  In March 2016, the Veteran submitted additional evidence to the Board. The Board accepts that evidence for inclusion in the record.  See 38 C.F.R. § 20.709 (2015).

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record in a March 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of service connection for residuals of a traumatic brain injury is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDING OF FACT

Degenerative arthritis of the lumbosacral vertebrae with radiculopathy involving multiple nerve segments of the left lower extremity, had its onset in active service.  


CONCLUSION OF LAW

Degenerative arthritis of the lumbosacral vertebrae with radiculopathy involving multiple nerve segments of the left lower extremity, was incurred in active wartime service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through a March 2008 letter, the RO notified the Veteran of elements of service connection and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claim, to include the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA's letter notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claim, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claim decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained the Veteran's service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claim on appeal, reports of which are of record and appear adequate.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Here, during the hearing, the undersigned clarified the issues, explained the concept of service connection, determined that there was potential outstanding evidence and held the record open for an additional 60-day period, to afford the Veteran additional time to submit pertinent evidence.  The actions of the VLJ supplement VCAA and comply with 38 C.F.R. § 3.103.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).


II.  Analysis

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. § 1110.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may also be presumed, for certain chronic diseases, such as arthritis of the lumbar spine, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. 3.307, 3.309 (2015).

In this case, the Veteran contends that he has a lumbar spine disability that developed in active service.  He contends that his low back pain started approximately in November 2004 with prolonged "standing in the hatch" during combat service in Iraq.  He reportedly returned from Iraq with worse lower back pain, and indicated that he had not sought treatment for low back pain in Iraq.  Records show that the Veteran served in Kuwait and in Iraq from August 2004 to July 2005.

His service treatment records show that the Veteran denied recurrent back pain in June 2003.  On a "Report of Medical History" completed by the Veteran in February 2006, he reported recurrent back pain or back problem; and stated that, after Iraq, his back hurt and that he had also fallen off a Humvee and injured his knee.  The examiner noted recurrent low back pain by history, and not evaluated in the record.
  
In this case, the Board finds that the Veteran saw combat with the enemy while serving as an indirect fire infantryman in Iraq.  His Form DD 214 reflects receipt of the Combat Infantryman Badge, among other awards.  Hence, he is entitled to the consideratons afforded under 38 U.S.C.A. § 1154(b); and his lay statements regarding the circumstances of his in-service low back injury are accepted as credible and persuasive for purposes of establishing an incident in service.  

In this regard, the Veteran has reported recurring symptoms of low back pain following discharge from active service.  Where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71   (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).  As noted above, his service treatment records show reports of developing symptoms of low back pain during deployment in Iraq.  The Board finds the Veteran's descriptions of low back pain both in-service and after service, as credible and persuasive.

During a May 2009 VA examination, the Veteran reported developing low back pain in 2004; and he described the low back pain as constant, which flared in intensity with any fast movement involving his back.  The pain was primarily in the low back area, but it radiated down the posterior aspect of the right lower extremity to the foot; and there was a sensation of numbness in the left lower extremity down to the toes.  The Veteran reported no treatment in active service, and that he was not "put on a profile" because of his back.  Following examination, the diagnosis was degenerative arthritis of the lumbosacral vertebrae with radiculopathy involving multiple nerve segments of the left lower extremity.  X-rays revealed no pathology.

MRI scans of the lumbar spine, conducted in September 2012, reveal degenerative spondylosis of the annulus, most prominent at L5-S1, with a protruding focally herniated disc at L5-S1; and with subligamentous and protruding annulus at L4-L5 and L2-L3.

The Veteran again underwent a VA examination in October 2012; diagnoses at that time included low back degenerative joint disease with left leg radiculopathy, back strain, and current L4 and L5 right radiculitis from herniated nucleus pulposus with degenerative disc disease and minimal degenerative joint disease.  The October 2012 examiner noted that the in-service condition was one of generalized low back pain consistent with strain, but there was no documentation of leg numbness or loss of power.  The October 2012 examiner expressed disagreement with the May 2009 findings; and opined that, without records showing some loss of sensation or motor power in the lower extremities in service, one must conclude that this loss of power and sensation happened after active service.  In support of the opinion, the October 2012 examiner explained that, if such records exist, one could then say that the loss of sensation and motor power was due to the in-service condition because it would have "come on" within a short period of time.

Here, VA treatment records, dated within the first post-service year, show an assessment of low back pain in November 2006; and an assessment of normal lumbar spine, except for loss of lumbar lordosis, which could be due to muscle spasm in November 2006.

With regard to direct service connection, the Board is troubled by the fact that the October 2012 examiner did not consider such documented symptoms of recurring low back pain and loss of lumbar lordosis within the first post-service year.  In this regard, the Board finds the October 2012 opinion not probative.  Moreover, the Board finds that the May 2009 examiner implicitly, rather than explicitly, linked the Veteran's diagnosed degenerative arthritis of the lumbosacral vertebrae with radiculopathy involving multiple nerve segments of the left lower extremity to his continuing low back pain during and following active service.  Given that the lay statements of in-service low back pain are the most probative evidence of record, the evidence reflects the onset of a lumbar spine disability during active service.  Resolving all doubt in the Veteran's favor, the Board finds that degenerative arthritis of the lumbosacral vertebrae with radiculopathy involving multiple nerve segments of the left lower extremity, had its onset in active service.  See 38 C.F.R. § 3.102 (2015).



ORDER

Service connection for degenerative arthritis of the lumbosacral vertebrae with radiculopathy involving multiple nerve segments of the left lower extremity is granted.


REMAND

Residuals of Traumatic Brain Injury
 
The Veteran contends that service connection for residuals of traumatic brain injury (other than PTSD and tinnitus) is warranted on the basis that he sustained injuries from blast explosions in active service in Iraq in 2004 and 2005.  He reported exposure to blast explosions on at least five occasions, and from a distance of 10 feet to 30 feet.  The types of blast explosions included improvised explosive device (IED), rocket propelled grenade (RPG), mortar, and bomb.  The Veteran reported no loss of consciousness, but he did report disorientation or confusion on at least one occasion.  He was wearing a helmet, and reported no penetrating wounds.  As noted above, the Veteran served in combat in Iraq, and his statements are deemed credible.

Neurobehavioral symptoms in May 2008 include feeling dizzy, loss of balance, poor coordination, headaches, nausea, vision problems, sensitivity to light and noise, hearing difficulty, slowed thinking or difficulty getting organized, fatigue, difficulty falling or staying asleep, feeling anxious or tense or depressed, irritability, and poor frustration tolerance or feeling easily overwhelmed.    

VA examination in May 2009 includes a diagnosis of history of short-term memory loss and traumatic brain injury.

Records show that the Veteran underwent a VA examination in September 2014.  Following evaluation, the VA examiner opined that it is less likely as not that the Veteran sustained a traumatic brain injury during his time spent in active service.  In support of the opinion, the VA examiner noted that the Veteran checked "no" for head injury; and that there were no visits for head injury.  The VA examiner opined that the Veteran's headaches, insomnia, and tinnitus were continuation of symptoms noted in active service.  The VA examiner could not resolve, without resort to mere speculation, whether the Veteran's dizziness was a continuation of symptoms from active service.

In January 2016, the Veteran testified that he considers differently head trauma versus a head injury.  He testified that a head injury was like a hit on the head and an open wound.  Head trauma was described as a concussion, such as being in the center of a blast, with repercussions and pressure coming inward.

The Board notes that service connection is already in effect for PTSD and for tinnitus.

Under these circumstances, the Board finds that an examination is needed to determine whether the Veteran has current residuals of traumatic brain injury that either had their onset during service or are related to his active service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2015).  

While further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records, dated from May 2015 forward; and associate those with the Veteran's claims file.

2.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaint of residuals of traumatic brain injury; and the likely etiology of each disease or injury. 

For any current disability associated with traumatic brain injury identified, the examiner is requested to determine the following: 

(a) Whether it is at least as likely as not (50 percent probability or more) that the appellant has residuals of a traumatic brainjury.  The examiner should consider the credible account of recurring symptoms such as problems concentrating, memory loss, learning difficulties, insomnia, and headaches, following discharge from service.

The examiner is asked to explain the reasons behind any opinions offered.  The examiner is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The Veteran's claims file, including this REMAND, must be available to the examiner designated to examine the Veteran.

3.  After ensuring that the requested actions are completed, re-adjudicate the claim on appeal.  If the benefits sought are not fully granted, issue a supplemental statement of the case (SSOC) and then return the appeal to the Board, if otherwise in order.  

No action is required of the Veteran and his representative until they are notified by the RO or VA's Appeals Management Center (AMC); however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2015).  

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


